                Case 3:20-cv-05910-LB Document 109 Filed 10/29/20 Page 1 of 6




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   ALEXANDER K. HAAS
     Branch Director
 4   DIANE KELLEHER
     Assistant Branch Director
 5   SERENA M. ORLOFF
     MICHAEL DREZNER
 6   STUART J. ROBINSON
     AMY POWELL
 7   Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
 9   Ben Franklin Station, P.O. Box No. 883
     Washington, DC 20044
10   Phone: (202) 305-0167
     Fax: (202) 616-8470
11   E-mail: serena.m.orloff@usdoj.gov
12   Counsel for Defendants

13
14                              IN THE UNITED STATES DISTRICT COURT

15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
     __________________________________________
16                                              )
17   U.S. WECHAT USERS ALLIANCE, et al.,        )   Case No. 3:20-cv-05910-LB
                                                )
18           Plaintiffs,                        )   STIPULATION AND
                                                )   PROPOSED ORDER TO
19                         v.                   )   CONTINUE CMC AND
20                                              )   EXTEND DEADLINES
     DONALD J. TRUMP, President of the United   )
21   States, and WILBUR ROSS, Secretary of      )
     Commerce,                                  )
22                                              )
23           Defendants.                       )
     __________________________________________)
24
25
26
27
28

     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order
                Case 3:20-cv-05910-LB Document 109 Filed 10/29/20 Page 2 of 6




 1                                                 STIPULATION
 2           Pursuant to United States District Court, Northern District of California Local Rules 6-2,
 3   7-11, and 7-12, Plaintiffs U.S. WeChat Users Alliance (“USWUA”), Chihuo, Inc., Brent Coulter,
 4   Fangyi Duan, Jinneng Bao, Elaine Peng, and Xiao Zhang (collectively, “Plaintiffs”), and
 5   Defendants President Donald Trump and Secretary Wilbur Ross (collectively “Defendants”),
 6   hereby file this Stipulation to continue the Case Management Conference currently set for
 7   November 19, 2020 for two weeks, and otherwise extend the deadlines set by the Order dated
 8   August 24, 2020. See ECF No. 4 (“Order”).
 9           WHEREAS, in the Order, the Court set an Initial Case Management Conference for
10   November 19, 2020, and set deadlines as follows: by October 29, 2020, counsel for the parties
11   are to meet and confer under Fed. R. Civ. P. 26(f) and file an ADR certification; by November
12   12, 2020, the parties are to file a 26(f) report; and the Order provides that these other deadlines
13   will be extended commensurately if the CMC is continued;
14           WHEREAS, on September 19, 2020, this Court granted Plaintiffs’ Motion for a
15   Preliminary Injunction, ECF No. 59; on October 23, 2020, this Court denied Defendants’ Motion
16   to Stay the Injunction, ECF Nos. 104, 105; on October 26, 2020, the Court of Appeals for the
17   Ninth Circuit denied Defendants’ Motion to Stay the Injunction, ECF No. 106; and the Solicitor
18   General has not yet made a determination as to whether to seek a stay in the Supreme Court;
19           WHEREAS, on October 23, 2020, the Court entered a stipulated schedule for production
20   of the unclassified administrative record, and briefing of Defendants’ anticipated dispositive
21   motion, ECF No. 101;
22           WHEREAS, Defendants proposed that the parties stipulate to move or cancel the
23   November CMC and other associated deadlines, and Plaintiffs agreed to push back by two weeks
24   the upcoming dates in the Order while the parties continue to discuss scheduling;
25           WHEREAS, counsel for the parties have conferred and agree that this stipulation is
26   supported by good cause;
27   THE PARTIES HEREBY STIPULATE AS FOLLOWS:
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             1
                Case 3:20-cv-05910-LB Document 109 Filed 10/29/20 Page 3 of 6




 1           1. The Case Management Schedule should be extended two weeks, to December 3,
 2                2020, or to a date thereafter convenient for the Court;
 3           2. Other deadlines set in the Order are extended as follows: by November 12, 2020,
 4                counsel for the parties are to meet and confer under Fed. R. Civ. P. 26(f) and file an
 5                ADR certification; and by November 25, 2020, the parties are to file a 26(f) report.
 6
 7
 8
 9   Dated: October 29, 2020                             Respectfully submitted,
10
                                                         JEFFREY BOSSERT CLARK
11                                                       Acting Assistant Attorney General
12                                                       JOHN V. COGHLAN
13                                                       Deputy Assistant Attorney General

14                                                       ALEXANDER K. HAAS
                                                         Branch Director
15
                                                         DIANE KELLEHER
16
                                                         Assistant Branch Director
17
                                                         /s/ Amy E. Powell
18                                                       SERENA M. ORLOFF
                                                         MICHAEL DREZNER
19
                                                         STUART J. ROBINSON
20                                                       AMY POWELL
                                                         Attorneys
21                                                       United States Department of Justice
22                                                       Civil Division, Federal Programs Branch
                                                         Ben Franklin Station, P.O. Box No. 883
23                                                       Washington, DC 20044
                                                         Phone: (202) 305-0167
24                                                       Fax: (202) 616-8470
25                                                       E-mail: serena.m.orloff@usdoj.gov

26                                                       Counsel for Defendants
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             2
                Case 3:20-cv-05910-LB Document 109 Filed 10/29/20 Page 4 of 6




     DATED: October 29, 2020                         Respectfully submitted,
 1
 2                                                   ROSEN BIEN GALVAN & GRUNFELD LLP
 3                                                   By: /s/ Van Swearingen
 4                                                       Van Swearingen
 5
                                                     Attorneys for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             3
                Case 3:20-cv-05910-LB Document 109 Filed 10/29/20 Page 5 of 6




                                       ATTORNEY ATTESTATION
 1
              Pursuant to Civil Local Rule 5-1(i)(3), I, Amy Powell, hereby attest that concurrence in
 2   the filing of this document has been obtained from any other signatories indicated by a signature
     (/s/) within this e-filed document. I declare under penalty of perjury under the laws of the United
 3   States of America that the foregoing is true and correct.
 4
 5   October 29, 2020                                    /s/Amy E. Powell
                                                         AMY E. POWELL
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             4
                Case 3:20-cv-05910-LB Document 109 Filed 10/29/20 Page 6 of 6




 1
 2                         [PROPOSED] ORDER APPROVING STIPULATION

 3           Pursuant to the above Stipulation, and on good cause shown,
 4
           IT IS HEREBY ORDERED that the Initial Case Management Conference is continued to
 5   __________ __, 2020.

 6            IT IS FURTHER ORDERED that the other dates set in the Order dated August 24, 2020
 7   are extended as follows: by November 12, 2020, counsel for the parties are to meet and confer
     under Fed. R. Civ. P. 26(f) and file an ADR certification; and by November 25, 2020, the parties
 8   are to file a 26(f) report.
 9           PURSUANT TO STIPULATION, IT IS SO ORDERED.
10
11
     Dated: ________________                             _____________________________________
12                                                       Honorable Laurel Beeler
13                                                       United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             5
